IN THE
                           TENTH COURT OF APPEALS



                                   No. 10-15-00139-CR

                             IN RE JASON LEE SCONCE


                                  Original Proceeding



                            MEMORANDUM OPINION


       Relator, Jason Lee Sconce, has filed a pro se “Motion to Intervene” in this Court,

complaining about actions taken by respondent, the Honorable Matt Johnson, as Judge

of the 54th Judicial District Court of McLennan County, Texas.        We construe this

document as a petition for writ of mandamus, and after reviewing the contents of

relator’s filing, we deny relator’s petition.




                                                AL SCOGGINS
                                                Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed April 23, 2015
[OT06]




In re Sconce                                 Page 2